Citation Nr: 0331240	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  96-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed 
as due to an undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin rash, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On January 15, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examinations: general medical 
examination to show the nature, extent 
and etiology of any disability from a 
sleep disorder or fatigue that may be 
present.  The claims folder must be 
provided to the examiner for review.  
The examiner is requested to review to 
the medical evidence of record, 
including the veteran's post-service 
medical records, which includes a August 
1999 report from D.P.B., M.D.  The 
examiner is requested to offer an 
opinion as to whether the veteran has 
either chronic insomnia and fatigue and, 
if so, whether it is at least as likely 
as not that either chronic insomnia or 
fatigue is due to a known diagnosis, or 
whether it is at least as likely as not 
that either the chronic insomnia or 
fatigue is due to an undiagnosed 
illness.  If the examiner concludes that 
the veteran has chronic insomnia and 
fatigue, due to a known diagnosis, he or 
she is requested to offer an opinion as 
to whether it is at least as likely as 
not that either the chronic insomnia or 
fatigue began during or is causally 
related to any incident of the veteran's 
periods of active duty (September 1986 
to March 1987 and November 1990 to June 
1991).

2.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination: dermatologic 
examination to show the nature, extent 
and etiology of any skin disorder that 
may be present, to include a skin rash.  
The claims folder must be provided to 
the examiner for review.  The examiner 
is requested to review the medical 
evidence of record, including the August 
1999 report from D.P.B., M.D.  If a skin 
disorder or disorders are present, the 
examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that it is due to a known 
diagnosis, or whether it is at least as 
likely as not that it is due to an 
undiagnosed illness.  If the examiner 
concludes that the veteran has a skin 
disorder due to a known diagnosis, he or 
she is requested to offer an opinion as 
to whether it is at least as likely as 
not that it began during or is causally 
related to any incident of the veteran's 
periods of active duty (September 1986 
to March 1987 and November 1990 to June 
1991).

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



